Citation Nr: 0606489	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to special monthly pension based on a need for 
regular aid and attendance.




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse








INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955. This matter comes on appeal from a December 
2003 decision by the Columbia VA Regional Office.


FINDING OF FACT

The veteran needs regular assistance feeding himself, 
bathing, dressing, walking, and taking prescribed medication, 
and requires care or assistance on a regular basis for 
protection from hazards or dangers incident to his daily 
environment.


CONCLUSION OF LAW

The criteria for special monthly pension based on a need for 
regular aid and attendance are met. 38 U.S.C.A. §§ 1502, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in June 
2003, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The June 2003 letter 
essentially advised the veteran to let VA know if there is 
evidence or information that he thought would help support 
his claim. 

It is noted that the original rating decision on appeal was 
in December 2003.  Notice fully complying the provisions of 
the VCAA was provided to the veteran in June 2003.  
Therefore, the veteran did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c):

Aid and attendance; need. Need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person. The criteria 
set forth in paragraph (c) of this section will be applied in 
determining whether such need exists.

Aid and attendance; criteria. The veteran, spouse, surviving 
spouse or parent will be considered in need of regular aid 
and attendance if he or she:

		(1) Is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or

		(2) Is a patient in a nursing home because of 
mental or physical incapacity; or

		(3) Establishes a factual need for aid and 
attendance under the criteria set forth in §3.352(a).

38 C.F.R. § 3.352(a):

Basic criteria for regular aid and attendance and permanently 
bedridden. The following will be accorded consideration in 
determining the need for regular aid and attendance 
(§3.351(c)(3)) inability of claimant to dress or undress 
himself (herself), or to keep himself (herself) ordinarily 
clean and presentable, frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.


Analysis

In reaching its decision, the Board has considered all of the 
pertinent evidence of record, to include the report of a VA 
examination in December 2003, VA treatment records dated 
through June 2005, medical records from Steven E. Freedman, 
M.D., lay statements submitted on the veteran's behalf in 
September 2005, and the transcript of a personal hearing 
conducted at the RO in September 2005.

A review of the record demonstrates that the veteran has 
several significant disabilities, to include hypertension, 
gout, psoriasis, chronic obstructive pulmonary diasease, 
diabetes, and a psychiatric disorder.

At the personal hearing conducted in September 2005, the 
veteran testified that he needed assistance feeding himself, 
dressing, bathing, taking insulin for his diabetes, and 
walking. In statements dated that same month, a practical 
nurse related that the veteran had required his assistance to 
complete bathing, dressing, and normal toilet activities, and 
a friend said that he had administered the veteran medication 
and taken him to medical appointments. Although a VA 
examination has not been conducted since December 2003, the 
evidence, at minimum, suggests that the veteran  needs 
regular assistance feeding himself, bathing, dressing, 
walking, and taking prescribed medication, and requires care 
or assistance on a regular basis for protection from hazards 
or dangers incident to his daily environment. Resolving the 
benefit of the doubt in the veteran's favor, special monthly 
pension based on a need for regular aid and attendance is in 
order. 38 U.S.C.A. §§  1502, 5107; 38 C.F.R. §§ 3.351, 
3.352. 
.  

ORDER

Entitlement to special monthly pension based on a need for 
regular aid and attendance is granted, subject to the law and 
regulations governing the payment of monetary benefits.  




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


